DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed May 25, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	The declaration of Robert Firger, filed May 25, 2021, has been received and considered.
4.	Claims 1, 7-11, and 13-16 are pending.
5.	Applicant’s election without traverse of MCT oil for species A, spearmint for species B, lutein for species C, vitamin B3 for species D, and fatty acids for species E in the reply filed on September 9, 2019 is acknowledged.
6.	Claims 7-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 7-11 and 14 require the presence of non-elected species.
7.	Claims 1, 13, 15, and 16 are examined on the merits solely in regards to the elected species.

Claim Rejections - 35 USC § 112
Claims 1, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Applicant states that the amendment to the claim clarifies this issue; however, the confusing claim language is still present.  The claim has been interpreted as requiring all of the ingredients; however, applicant must clarify if all the ingredients are required or if only one of the ingredients is required.  
As discussed in the previous Office action, claim 1 is also indefinite because it is unclear what types of triglycerides are considered to be medium chain triglycerides (MCT) as recited in line 5.
Applicant states that the amendment to the claim clarifies this issue; however, applicant has not amended the claim to specify a particular chain length which is considered to be a “medium” chain length.  Applicant’s specification also does not contain a limiting definition of “medium” chain length.  Thus, the metes and bounds of “medium” chain triglyceride is unclear.
9.	Claim 15 is indefinite because the scope of the claim is unclear.  Lines 1-4 of the claim states that the formulation comprises admixing “at least one medium chain triglyceride, at least one polyphenolic phytonutrient, at least one brain carotenoid antioxidant, at least one dietary 
Applicant states that the amendment to the claim clarifies this issue; however, the confusing claim language is still present.  The claim has been interpreted as requiring all of the ingredients; however, applicant must clarify if all the ingredients are required or if only one of the ingredients is required.  
As discussed in the previous Office action, claim 15 is also indefinite because it is unclear what types of triglycerides are considered to be medium chain triglycerides (MCT) as recited in line 5.
Applicant states that the amendment to the claim clarifies this issue; however, applicant has not amended the claim to specify a particular chain length which is considered to be a “medium” chain length.  Applicant’s specification also does not contain a limiting definition of “medium” chain length.  Thus, the metes and bounds of “medium” chain triglyceride is unclear.

Claim Rejections - 35 USC § 101
10.	Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more for the reasons set forth in the previous Office action.

That medium chain triglycerides and plant-based nutrient compositions regarding the above referenced patent application are unique, not found in nature and have specific synergistic effects beyond the constituent ingredient mixtures. Our composition specifically differs from the composition and effect that naturally occurs in coconut oil. Coconut oil naturally contains approximately 8%(±) of capric acid (C-10) and 7%(±) of caprylic acid (C-8);

Our formulation uses a caprylic and capric acid ingredient that has been concentrated to contain approximately 92% (±) caprylic acid (the most effective Ketogenic MCT) with the rest almost entirely composed of the capric acid with negligible amounts of other lipids, including lauric acid. This alone meets the standard of significantly different from the composition and the effects of naturally occurring coconut oil, or any other naturally occurring compositions of lipids and/or other ingredients and such proprietary combination as is used in the referenced patent application does not occur in nature…

However, the declaration does not provide any evidence to support the assertion that the claimed composition demonstrates synergistic effects.  In addition, the declaration is arguing limitations that are not in claims.  The claims are directed to any “medium” chain triglyceride oil.  The claims are not directed to an oil with a concentration 92% caprylic acid.  Thus, the arguments in the declaration are not considered to be a persuasive showing of patent eligibility based on a markedly distinct characteristic.

Claim Rejections - 35 USC § 103
11.	Claims 1, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 2013/0084272) in view of Kott (US 2010/0137433) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the composition contains caprylic and capric acid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, Perrin defines the triglycerides used in the composition as “medium” chain fatty acids (see paragraph [0002]).  Furthermore, applicant’s specification specifically defines coconut oil as containing “medium” chain triglycerides (see page 12-13).  Thus, the coconut oil as taught in Perrin is considered to meet applicant’s limitation of “medium” chain triglyceride as defined by applicant in the specification and in the art itself.  Therefore, applicant’s argument is not persuasive.
In regards to the new limitations in claims 1 and 15 at the composition contain zinc and/or copper, Perrin specifically claims that the composition can contain zinc and copper (see claim 15).

Terminal Disclaimer
12.	The terminal disclaimer filed on May 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,912,758 has been reviewed and is NOT accepted.
The disclaimer fee in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.

This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Note: The applicant(s) cited on the TD must be cited exactly as it is cited on the ADS form and also in its entirety.

Double Patenting
13.	Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,912,758 for the reasons set forth in the previous Office action.
The terminal disclaimer filed to overcome this rejection is not proper for the reasons discussed above.

14.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655